



Exhibit 10.23.3
AMENDMENT NO. 3 TO MASTER REPURCHASE AND SECURITIES CONTRACT
AMENDMENT NO. 3 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of
April 29, 2016 (this “Amendment”), between and among ISSUED HOLDINGS CAPITAL
CORPORATION, a Virginia corporation (the “Seller”), WELLS FARGO BANK, N.A., a
national banking association, as buyer (in such capacity, the “Buyer”) and DYNEX
CAPITAL, INC., a Virginia corporation having its principal place of business at
4991 Lake Brook Drive, Suite 100, Glen Allen, VA 23060 (“Guarantor”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement.
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of August 6, 2012 (as amended by that certain
Amendment No. 1 to Master Repurchase and Securities Contract, dated as of
October 1, 2013, as further amended by that certain Amendment No. 2 to Master
Repurchase and Securities Contract, dated as of February 5, 2015, as amended
hereby, and as further amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Repurchase Agreement”);
WHEREAS, in connection with the Repurchase Agreement, (i) Guarantor executed and
delivered to Buyer a Guarantee Agreement, dated as of August 6, 2012 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Guarantee”), and (ii) Buyer and Seller executed and delivered a Fee
and Pricing Letter dated as of August 6, 2012 (as amended by that certain
Amendment No. 1 to Fee and Pricing Letter, dated as of October 1, 2013, as
further amended by Amendment No. 2 to Fee and Pricing Letter, dated as of
February 5, 2015, as further amended by Amendment No. 3 to Fee and Pricing
Letter, dated as of April 29, 2016, (the “FPL Amendment”), and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Fee and Pricing Letter”); and
WHEREAS, Seller, Buyer and Guarantor have agreed to amend certain provisions of
the Repurchase Agreement in the manner set forth herein.
THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, Guarantor and Buyer each hereby agree as follows:


SECTION 1.Amendments to Repurchase Agreement.


(a)The following, new defined terms “Connection Income Taxes”, “Excluded Taxes”,
“FATCA”, “Foreign Buyer”, “Indemnified Taxes”, “Other Connection Taxes”, “Other
Taxes”, “Participant Register”, “Taxes”, “U.S. Person” and “U.S. Tax Compliance
Certificate”, are hereby added to ARTICLE 2 of the Repurchase Agreement in
correct alphabetical order:





--------------------------------------------------------------------------------





“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Excluded Taxes”: Any of the following Taxes imposed on or with respect to Buyer
or required to be withheld or deducted from a payment to Buyer: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Repurchase Obligations
pursuant to a law in effect on the date on which such Party (i) acquires such
interest in the Repurchase Obligations or (ii) changes the office from which it
books the Transactions, except in each case to the extent that, pursuant to
Section 12.06, amounts with respect to such Taxes were payable either to such
Party’s assignor immediately before such Party became a Party hereto or to such
Party immediately before it changed the office from which it books the
Transactions, (c) Taxes attributable to Buyer’s failure to comply with
Section 12.06(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Foreign Buyer”: A Buyer that is not a U.S. Person.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Repurchase Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Other Connection Taxes”: With respect to Buyer, Taxes imposed as a result of a
present or former connection between Buyer and the jurisdiction imposing such
Taxes (other than a connection arising from Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Repurchase Document, or sold or assigned
an interest in any Transaction or Repurchase Document).
“Other Taxes”: Any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Repurchase Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Repurchase Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.
“Participant Register”: Defined in Section 17.08(g).


-2-

--------------------------------------------------------------------------------





“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“U.S. Person”: Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: Defined in Section 12.06(e).


(b)The defined terms “Facility Termination Date”, “LIBO Rate” and “REIT”, each
as set forth in ARTICLE 2 of the Repurchase Agreement, are each hereby amended
and restated in their entirety to read as follows:
“Facility Termination Date”: The earliest of (a) August 6, 2018, (b) any
Accelerated Repurchase Date and (c) any date on which the Facility Termination
Date shall otherwise occur in accordance with the Repurchase Documents or
Requirements of Law.
“LIBO Rate”: For any Pricing Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/100 of 1%)
determined for such Pricing Period in accordance with the following formula:


the greater of (a) 0.0%, or (b) LIBOR for such Pricing Period
1 - Reserve Requirement

“REIT”: A Person qualifying as a real estate investment trust, as defined in
Section 856(a) of the Code.


(c)ARTICLE 2 of the Repurchase Agreement is hereby revised to delete the defined
term “Non‑U.S. Person” in its entirety.


(d)Sections 12.04 and 12.06 of the Repurchase Agreement are each hereby amended
and restated in their entirety to read as follows:
Section 12.04    Increased Costs.
If the adoption of, or any change in, any Requirements of Law or in the
interpretation or application thereof by any Governmental Authority, or
compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Buyer made after the date of this Agreement, shall:
(a) subject Buyer to any Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes” or
(iii) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, (b) impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account


-3-

--------------------------------------------------------------------------------





of, advances, loans or other extensions of credit by, or any other acquisition
of funds by, any office of Buyer, or (c) impose on Buyer any other condition
(other than Taxes); and the result of any of the preceding clauses (a), (b) and
(c) is to increase the cost to Buyer, by an amount that Buyer deems to be
material, of entering into, continuing or maintaining Transactions, or to reduce
any amount receivable under the Repurchase Documents in respect thereof, then,
in any such case, upon not less than thirty (30) days’ prior written notice to
Seller, Seller shall pay to Buyer such additional amount or amounts as
reasonably necessary to fully compensate Buyer for such increased cost or
reduced amount receivable.
Section 12.06    Taxes.
(a)    Any and all payments by or on account of any obligation of Seller under
any Repurchase Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Seller shall
make (or cause to be made) such deduction or withholding and shall timely pay
(or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable shall be increased by Seller as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 12.06) Buyer receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    Seller shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c)    Seller shall indemnify Buyer, within ten (10) Business Days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 12.06) payable or paid by Buyer or required to be withheld or
deducted from a payment to Buyer, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Seller by
Buyer shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Taxes by Seller to a
Governmental Authority pursuant to this Section 12.06, Seller shall deliver to
Buyer the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Buyer.
(e)    (i) If Buyer is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Repurchase Document, Buyer shall
deliver to Seller, at the time or times reasonably requested by Seller, such
properly completed and executed documentation reasonably requested by Seller as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, Buyer, if


-4-

--------------------------------------------------------------------------------





reasonably requested by Seller, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Seller as will enable
Seller to determine whether or not Buyer is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 12.06(e)(ii)(A), Section 12.06(e)(ii)(B) and Section 12.06(e)(ii)(D)
below) shall not be required if in Buyer’s reasonable judgment such completion,
execution or submission would subject Buyer to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of Buyer.
(ii)    Without limiting the generality of the foregoing:
(A)    if Buyer is a U.S. Person, it shall deliver to Seller on or prior to the
date on which Buyer becomes a Party under this Agreement (and from time to time
thereafter upon the reasonable request of Seller), executed copies of IRS Form
W‑9 certifying that Buyer is exempt from U.S. federal backup withholding tax;
(B)    if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), whichever of the following is applicable:
(I)    in the case of a Foreign Buyer claiming the benefits of an income tax
treaty to which the United States is a Party, (x) with respect to payments of
interest under any Repurchase Document, executed copies of IRS Form W‑8BEN or
IRS Form W‑8BEN‑E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Repurchase Document, IRS Form W‑8BEN or IRS Form W‑8BEN‑E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed copies of IRS Form W‑8ECI;
(III)    in the case of a Foreign Buyer claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Buyer is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Seller within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance


-5-

--------------------------------------------------------------------------------





Certificate”) and (y) executed copies of IRS Form W‑8BEN or IRS Form W‑8BEN‑E
(as applicable); or
(IV)    to the extent a Foreign Buyer is not the beneficial owner, executed
copies of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, IRS
Form W‑8BEN‑E, a U.S. Tax Compliance Certificate, IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Buyer is a partnership and one or more direct or indirect
partners of such Foreign Buyer are claiming the portfolio interest exemption,
such Foreign Buyer may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C)    if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Seller to determine the
withholding or deduction required to be made; and
(D)    if a payment made to Buyer under any Repurchase Document would be subject
to U.S. federal withholding Tax imposed by FATCA if Buyer were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), Buyer shall deliver
to Seller at the time or times prescribed by law and at such time or times
reasonably requested by Seller such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Seller as may be necessary for
Seller to comply with its obligations under FATCA and to determine that Buyer
has complied with Buyer’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Buyer agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Seller in writing of its legal inability to do
so.


(f)If any Party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 12.06 (including by the payment of additional amounts
pursuant to this Section 12.06), it shall pay to the


-6-

--------------------------------------------------------------------------------





indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 12.06 with respect to the Taxes
giving rise to such refund), net of all out‑of‑pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 12.06(f)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this Section 12.06(f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 12.06(f) the payment of which would place the indemnified party in a
less favorable net after‑Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
Section 12.06(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(g)For the avoidance of doubt, for purposes of this Section 12.06, the term
“applicable law” includes FATCA.


(e)Section 13.01(a) of the Repurchase Agreement is hereby amended to (i) delete
the words “on a net after‑tax basis from and” from the 4th line thereof,
(ii) delete the words “taxes (other than income taxes and franchise taxes of
Buyer or any Eligible Assignee)”, from the 6th line thereof, and (iii) add the
following new sentence to the end of Section 13.01(a):
“This Section 13.01(a) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non‑Tax
claim.”


(f)Section 17.08(b) of the Repurchase Agreement is hereby amended to replace the
final two sentences thereof in their entirety with the following:
“Each Participant shall be entitled to the benefits of Article 12 (subject to
the requirements and limitations therein, including the requirements under
Section 12.06(e) (it being understood that the documentation required under
Section 12.06(e) shall be delivered to the participating Buyer)) and Article 13
to the same extent as if it had acquired its interest by assignment pursuant to
Section 17.08(c), provided that such Participant shall not be entitled to
receive any greater payment under Section 12.04 or Section 12.06 than its
participating Buyer would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from the adoption of or
any change in any Requirements of Law or in the interpretation or application
thereof by a Governmental Authority or compliance by Buyer or such Participant
with a request or directive (whether or not having the force of law) from a
central bank or other Governmental Authority having jurisdiction over Buyer or
such Participant, in each case made or issued after the Participant acquired the
applicable participation. To the extent permitted by Requirements of Law, each


-7-

--------------------------------------------------------------------------------





Participant shall also be entitled to the benefits of Sections 10.02(i) and
17.17 to the same extent as if it had acquired its interest by assignment
pursuant to Section 17.08(c).”


(g)Sections 17.08(f) and (g) of the Repurchase Agreement are hereby amended and
restated in their entirety to read as follows:
“(f)    Buyer, acting solely for this purpose as a non‑fiduciary agent of
Seller, shall maintain a copy of each Assignment and Acceptance and a register
for the recordation of the names and addresses of the Eligible Assignees that
become Parties hereto and, with respect to each such Eligible Assignee, the
aggregate assigned Purchase Price and applicable Price Differential (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Parties shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Buyer for all purposes of this
Agreement. The Register shall be available for inspection by the Parties at any
reasonable time and from time to time upon reasonable prior notice.
(g)    Each Party that sells a participation shall, acting solely for this
purpose as a non‑fiduciary agent of Seller, maintain a register on which it
enters the name and address of each Participant and, with respect to each such
Participant, the aggregate participated Purchase Price and applicable Price
Differential, and any other interest in any obligations under the Repurchase
Documents (the “Participant Register”); provided that no Party shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any obligations under any Repurchase Document) to any Person except
to the extent that such disclosure is necessary to establish that such
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the participating Party shall treat each
Person whose name is recorded in the Participant Register as the owner of the
applicable participation for all purposes of this Agreement notwithstanding any
notice to the contrary.”


SECTION 2.Conditions Precedent. This Amendment and its provisions shall become
effective on the first date on which (i) this Amendment and the FPL Amendment
are each executed and delivered by a duly authorized officer of each of Seller,
Buyer and Guarantor and (ii) outside counsel to Seller and Guarantor have
delivered to Buyer updated copies of the enforceability, security interest and
safe harbor opinions which were originally delivered to Buyer on August 6, 2012,
each in form and substance acceptable to Buyer and its counsel; provided,
however, that the updated copy of the safe harbor opinion may be delivered to
Buyer, with retro-active effect to April 29, 2016, on or before May 11, 2016
(the “Amendment Effective Date”).


SECTION 3.Representations, Warranties and Covenants. Each of Seller and
Guarantor hereby represents and warrants to Buyer, as of the date hereof and as
of the Amendment Effective Date, that (i) each is in compliance with all of the
terms and provisions set forth in each Repurchase Document to which it is a
party on its part to be observed or performed, and (ii) no Default or Event of
Default has occurred or is continuing. Seller hereby confirms and reaffirms its
representations, warranties and covenants contained in the Repurchase Agreement.




-8-

--------------------------------------------------------------------------------





SECTION 4.Acknowledgement of Seller. Seller hereby acknowledges that Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement
and the other Repurchase Documents.


SECTION 5.Acknowledgement of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment and agrees that it continues to be
bound by the Guarantee to the extent of the Obligations (as defined therein), as
such obligations may be prolonged pursuant to this Amendment, and (b) that Buyer
is in compliance with its undertakings and obligations under the Repurchase
Agreement, the Guarantee Agreement and each of the other Repurchase Documents.


SECTION 6.Limited Effect. Except as expressly amended and modified by Amendment,
the Repurchase Agreement and each of the other Repurchase Documents shall
continue to be, and shall remain, in full force and effect in accordance with
their respective terms; provided, however, that upon the Amendment Effective
Date, each (x) reference therein and herein to the “Repurchase Documents” shall
be deemed to include, in any event, this Amendment, (y) each reference to the
“Repurchase Agreement” in any of the Repurchase Documents shall be deemed to be
a reference to the Repurchase Agreement, as amended hereby, and (z) each
reference in the Repurchase Agreement to “this Agreement”, this “Repurchase
Agreement”, “hereof”, “herein” or words of similar effect in referring to the
Repurchase Agreement shall be deemed to be references to the Repurchase
Agreement, as amended by this Amendment.


SECTION 7.Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.


SECTION 8.Expenses. Seller and Guarantor agree to pay and reimburse Buyer for
all out‑of‑pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.


SECTION 9.GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN
SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


[SIGNATURES FOLLOW]


-9-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
SELLER
ISSUED HOLDINGS CAPITAL CORPORATION, a Virginia corporation
By:
/s/ Wayne E. Brockwell                

Name: Wayne E. Brockwell
Title: SVP






By:
/s/ Mark Werner                    

Name: Mark Werner
Title: Assistant Treasurer




--------------------------------------------------------------------------------






BUYER
WELLS FARGO BANK, N.A., a national banking association
By:
/s/ John Rhee                        

Name: John Rhee
Title: Director






--------------------------------------------------------------------------------






GUARANTOR
DYNEX CAPITAL, INC., a Virginia corporation
By:
/s/ Stephen J. Benedetti                

Name: Stephen J. Benedetti
Title: EVP, CFO, COO






By:
/s/ Wayne E. Brockwell                

Name: Wayne E. Brockwell
Title: SVP




